[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                        ________________________             .U .S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                DECEMBER 21, 2006
                              No. 05-14114
                                                                 THOMAS K. KAHN
                          Non-Argument Calendar                      CLERK
                        ________________________

                   D. C. Docket No. 03-00558-CR-6-TWT-1

UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,

     versus

RAFAEL GOMEZ,
a.k.a. Rafa,

                                                Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (December 21, 2006)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Leonard Franco, appointed counsel for Rafael Gomez on this direct criminal
appeal, has filed a motion to withdraw on appeal supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Gomez’s conviction and sentence are

AFFIRMED.




                                          2